379 U.S. 17 (1964)
MAMULA
v.
UNITED STEELWORKERS OF AMERICA ET AL.
No. 327.
Supreme Court of United States.
Decided October 19, 1964.
APPEAL FROM THE SUPREME COURT OF PENNSYLVANIA.
Harry Alan Sherman for appellant.
David E. Feller, Elliot Bredhoff, Jerry D. Anker, Michael H. Gottesman and Ernest G. Nassar for appellees.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of jurisdiction. Treating the papers whereon the appeal was taken as a petition for writ of certiorari, certiorari is denied.
MR. JUSTICE BRENNAN is of the opinion that the appeal should be dismissed, but that in treating the papers as a petition for writ of certiorari, certiorari should be granted.
MR. JUSTICE GOLDBERG took no part in the consideration or decision of this appeal.